            Case 2:20-cv-01458-RFB-EJY Document 12 Filed 10/05/20 Page 1 of 2




 1   JOHN E. GORMLEY, ESQ.
     Nevada Bar No. 001611
 2   XHENI RISTANI, ESQ.
     Nevada Bar No. 15313
 3
     OLSON CANNON GORMLEY & STOBERSKI
 4   9950 West Cheyenne Avenue
     Las Vegas, NV 89129
 5   Tel: (702) 384-4012 / Fax: (702) 383-0701
     jgormley@ocgas.com
 6
     xristani@ocgas.com
 7   Attorneys for Defendant
     Jessica P. Virgi
 8
                                    UNITED STATES DISTRICT COURT
 9
                                     FOR THE DISTRICT OF NEVADA
10

11    LIFE INSURANCE COMPANY OF THE                    CASE NO.:      2:20-cv-01458-RFB-EJY
      SOUTHWEST,
12

13                                           Plaintiff, STIPULATION AND ORDER TO
                                                        EXTEND TIME TO RESPOND TO
14    vs.                                               COMPLAINT
15
      JESSICA P. VIRGI,
                                                       (THIRD REQUEST)
16
                                          Defendant.
17

18            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff LIFE
19   INSURANCE COMPANY OF THE SOUTHWEST and Defendant JESSICA P. VIRGI, through
20   their respective counsel, that Defendant has up to and including October 16, 2020 to respond to
21   Plaintiff’s Complaint.
22            This is the third request for extension of time filed in this matter. The parties submit this
23   request because they have resolved the matter and require additional time to conclude their
24   negotiations and submit appropriate paperwork to the Court.
25
     ///
26
     ///
27
     ///
28
                                                        1
         Case 2:20-cv-01458-RFB-EJY Document 12 Filed 10/05/20 Page 2 of 2




 1
            IT IS SO STIPULATED:
 2
     DATED this 2nd day of October, 2020               DATED this 2nd day of October, 2020
 3
     OGLETREE, DEAKINS, NASH,                          OLSON CANNON GORMLEY & STOBERSKI
 4   SMOAK & STEWART, P.C.
 5
     /s/ Ann-Martha Andrews                            /s/ John E. Gormley
 6
     ANN-MARTHA ANDREWS                                JOHN E. GORMLEY
     Nevada Bar No. 007585                             Nevada Bar No. 001611
 7   KRISTINA N. HOLMSTROM                             XHENI RISTANI
     Nevada Bar No. 010086                             Nevada Bar No. 15313
 8   2415 East Camelback Road, St. 800                 9950 West Cheyenne Avenue
 9
     Phoenix, AZ 85016                                 Las Vegas, Nevada 89129
     Attorney for Plaintiff                            Attorneys for Defendant
10   Life Insurance Company of the Southwest           Jessica P. Virgi

11
                                                ORDER
12          Upon stipulation of the parties,
13
            IT IS HEREBY ORDERED that Defendant has up to and including October 16, 2020 to
14
     respond to Plaintiff’s Complaint.
15

16
            DATED this 5th day of October, 2020.

17                                                     _____________________________________
                                                       U.S. MAGISTRATE JUDGE
18
     Respectfully submitted by:
19

20   OLSON CANNON GORMLEY & STOBERSKI

21   By: /s/ John E. Gormley
     JOHN E. GORMLEY, ESQ.
22
     Nevada Bar No. 001611
23   XHENI RISTANI, ESQ.
     Nevada Bar No. 15313
24   9950 West Cheyenne Avenue
     Las Vegas, Nevada 89129
25
     Tel: (702) 384-4012
26   Attorneys for Defendant Jessica P. Virgi

27

28
                                                   2
